Title: To Benjamin Franklin from John Adams, 23 July 1782
From: Adams, John
To: Franklin, Benjamin


Sir,
The Hague July 23d. 1782.
The two inclosed Accounts have been compared with my List of Acceptations and found right. I am ashamed that they have not been sooner returned: but I have waited for my Clerk who keeps the Account of those Affairs to get well in order to assist me in the business, he having been long confined and disabled with the Fever of this Country, but is now well.
I have the honor to be, Sir, &c
The Honble. Benjamin Franklin Esqr.
